Citation Nr: 0839239	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-38 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina 


THE ISSUES

1.  Entitlement to an effective date prior to August 25, 2004 
for the award of Department of Veterans Affairs (VA) 
disability pension benefits.  

2.  Entitlement to payment of VA disability pension benefits 
from August 2004 through December 2004.  


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran (also referred to as appellant) had active duty 
from February 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appellant indicated on his VA Form 9, received in 
November 2006, that he wanted a hearing before the Board in 
Washington, DC.  A hearing was scheduled in April 2007, but 
he requested that the hearing be postponed.  Another hearing 
was scheduled for October 2008, but he failed to appear for 
the hearing.  The veteran has not requested that another 
hearing be scheduled or provided good cause for failing to 
appear for the October 2008 hearing.  Nor has he provided 
reasons why he could not have submitted a timely request for 
postponement.  Accordingly, his hearing request is considered 
to have been withdrawn.  38 C.F.R. § 20.702(d) (2008).  


FINDINGS OF FACT

1.  The veteran's claim for VA disability pension benefits 
was received on August 25, 2004.  

2.  The evidence shows that the veteran became permanently 
and totally disabled on August 1, 2002.  The evidence does 
not show that he was so incapacitated at that time as to 
prevent him from filing a disability pension claim.  

3.  The veteran was paid VA disability pension benefits in 
July 2005 for the period from August 2004 through December 
2004.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date prior to 
August 25, 2004, for the award of VA disability pension 
benefits.  38 U.S.C.A. §§ 5107, 5110(b)(3) (West 2002); 
38 C.F.R. § 3.400(b)(2) (2008).  

2.  No additional VA disability pension benefits are payable 
for the period from August 2004 through December 2004.  
38 U.S.C.A. §§ 1521, 1522, 5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date for Pension Benefits

The effective date for an award of disability pension shall 
be the date of receipt of the claim, unless, within one year 
from the date on which the veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. § 3.400(b)(2).  

U.S. Social Security Administration (SSA) records show that 
the veteran became totally disabled on August 1, 2002.  

On August 25, 2004, VA received the veteran's claim for 
disability pension benefits.  

Because the veteran's claim for VA pension benefits was not 
received within one year after he became permanently and 
totally disabled, and because there is no evidence that he 
was so incapacitated at that time as to prevent him from 
filing a disability pension claim, the effective for the 
award can be no earlier than the date of receipt of his 
claim.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(2) 
(the effective date for an award of disability pension shall 
be the date of receipt of the claim).

In this case, a rating decision in March 2005 found the 
veteran to be permanently and totally disabled and set the 
effective date for the award of VA disability pension 
benefits as August 25, 2004, the date of receipt of the 
veteran's claim for pension benefits.  Because the veteran's 
claim was received on August 25, 2004, VA's regulations 
prohibit assignment of an earlier effective date.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(2).  

For the foregoing reasons, the claim for an earlier effective 
date for VA pension benefits must be denied.  In a case such 
as this, where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).    

Payment of Pension Benefits

VA pension benefits are payable to a veteran unless his 
income and assets exceed amounts established by VA as being 
reasonable for his own maintenance.  38 U.S.C.A. §§ 1521, 
1522.  

On the veteran's claim for VA pension benefits, received on 
August 25, 2004, he indicated that he had no income 
whatsoever from any source.  

A rating decision in March 2005 granted entitlement to VA 
disability pension benefits, effective from August 25, 2004.  
However, the letter the RO sent the veteran in March 2005 
indicated that SSA records showed that his income, effective 
August 25, 2004, exceeded the maximum annual income limit set 
by law, and that, therefore, no pension benefits were 
payable.  

In his notice of disagreement, the veteran stressed that he 
had no income from any source from August 2004 through 
December 2004, and that he did not own any property or have 
any other assets.  He contended, therefore, that he was 
entitled to VA pension benefits for that period.  

On review of the veteran's file, the RO found that the 
veteran's SSA disability benefit payments did not begin until 
January 2005, rather than in August 2004.  Accordingly, the 
RO notified him in July 2005 of his entitlement to payment of 
VA pension benefits from August 2004 through December 2004.  
The letter also advised him that no pension benefits were 
payable beginning in January 2005, due to his excessive 
income beginning in January 2005.  The presumption of 
regularity of administrative process indicates that the 
benefits due for the period from August 2004 through 
December 2004 were paid in July 2005, in the absence of clear 
evidence to the contrary.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  

Thus, although the veteran did not have any other income from 
August 2004 through December 2004, he was eventually paid VA 
disability pension benefits for that period.  He has not 
disputed the amount of the benefit that was due and paid, 
and, as discussed above, no earlier effective date for the 
award of pension benefits may be assigned.  For these 
reasons, the Board concludes that no additional VA disability 
pension benefits are due and payable for the period from 
August 2004 through December 2004.  Accordingly, the claim 
must be denied.  In a case such as this, where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis, 6 Vet. App. at 430. 

Duties to Notify and to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of September 2004 and March 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  

The required notice was provided before the favorable 
decision in.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and appeal.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  In this 
case, the Board finds that the duty to assist has been 
fulfilled.  The veteran has not identified any records that 
could help substantiate his claims.  No further development 
action is necessary.  

Because the facts are not in dispute in this case, and the 
law is dispositive, review of the VA's duty to notify and 
assist is not necessary.  In cases such as this, VA is not 


required to meet the duty to notify or assist a claimant, 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004. 


ORDER

An effective date prior to August 25, 2004, for an award of 
VA disability pension benefits, is denied.  

The claim for additional VA pension benefits payable for the 
period from August 2004 through December 2004 is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


